Citation Nr: 1417981	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include stress edema of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a disability manifested by stress edema of both feet.  The Veteran filed a Notice of Disagreement (NOD) in December 2006.  The RO issued a Statement of the Case (SOC) in December 2007.  In February 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

On the Veteran's February 2008 VA-9 Substantive Appeal, the Veteran requested a hearing before the Board; in response to a March 2009 letter from the RO clarifying the type of hearing the Veteran wanted, he withdrew his request for a Board hearing in March 2009.

In January 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. 

The AMC recertified this appeal to the Board in October 2012.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file.


FINDING OF FACT

A bilateral foot disorder, to include stress edema of the feet, is not shown to be causally or etiologically related to the Veteran's active military service.



CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral foot disorder, to include stress edema of the feet, are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in February 2012, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and a medical opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its January 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a duty-to-assist notice letter in January 2012, which provided him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claim has been obtained.  The remand also included obtaining the Veteran's recent VA Medical Center (VAMC) and private treatment records, which were obtained and associated with the claims file.  This also included obtaining the Veteran's SSA disability benefits records, which were obtained and associated with the claims file.  This remand also included scheduling the Veteran for a VA examination and medical opinion, which were provided in February 2012.  Finally, the remand included readjudicating the claim, which was accomplished in the October 2012 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a bilateral foot disorder, to include stress edema of the feet.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  In April 2006, just prior to filing his service connection claim, he was diagnosed with athlete's feet.  In April 2007, he was diagnosed with herpetic neuritis, following complaints of pain and itching in the feet.  He was also diagnosed with capsulitis and tenosynvitis of the feet in August 2007 by the VAMC.  In July 2008, he was treated for gout by the VAMC.  In January 2012, the Veteran's private physician diagnosed him with weakness of the feet.  At the February 2012 VA examination, following X-rays of the feet, the Veteran was diagnosed with normal feet, except for bilateral calcaneal spurs.  Thus, the Veteran has satisfied the first element of establishing the existence of a current bilateral foot disability.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document that within three days of his entrance into the military, he was hospitalized for pain and swelling of both feet and was diagnosed with stress edema of both feet.  He was then discharged from the military in October 1977, and it was noted that he had right foot cellulitis.

The first post-service relevant complaint related to the Veteran's feet was in an April 2006 VAMC treatment record, which diagnosed him with athlete's foot.  At this treatment visit, the Veteran did not state that his feet problems had been present since his active military service.  Again, the Veteran's active duty ended in 1977.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.

Specifically, on VA examination in February 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current bilateral foot disorder, to include edema of the feet, is less likely as not (less than 50 percent probability) related to his active military service.  The examiner reasoned that the Veteran's STRs document a one-time episode of bilateral foot swelling in 1977.  The examiner stated that X-rays taken at that time did not show any calcaneal spurs.  The examiner also pointed out that the Veteran's discharge examination in 1977 did not document any complaints of swelling of the bilateral feet.  The Veteran had no further complaints regarding his feet until approximately 2007, almost 30 years after his military discharge.  The examiner indicated that the Veteran's VA treatment records document complaints of bilateral foot pain and treatment for a diagnosis of herpetic neuritis in 2007.  The examiner stated that his examination of the Veteran's feet did not reveal any swelling.  The examination did show pain in the bilateral heels, which the examiner opined is most likely caused by his calcaneal spurs, as shown on X-rays at the examination.  In summary, based on a review of the probative evidence in the Veteran's records, the current clinical examination, and applicable medical literature, facts, and principals, the examiner found that there was no causal association between the Veteran's current bilateral foot disorder and his active military service.  The examiner found that the medical evidence did not support the Veteran's current bilateral foot disorder being caused by, a result of, or aggravated by the foot swelling in service.  Instead, the examiner concluded that the Veteran's current calcaneal spurs was most likely caused by aging and morbid obesity.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current bilateral foot disorder - namely, age and weight.  There is no positive evidence to the contrary of this medical opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a bilateral foot disorder is not warranted.

Furthermore, the Board notes that the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current disorders involving the feet are variously diagnosed as athlete's feet, gout, herpetic neuritis, and calcaneal spurs, which are not listed as chronic diseases under the statute.  Therefore, service connection based on continuity of symptomatology, and presumptive service connection, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his feet during his active military service, which resulted in his current bilateral foot disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his current bilateral foot disorder to be credible, since his STRs do not document a chronic bilateral foot disorder, since the Veteran first complained of and sought treatment for symptoms post-service in 2006 (almost thirty years after his separation from the active duty), and since the only medical opinion of record regarding the etiology of the bilateral foot disorder is negative.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a chronic bilateral foot disorder during his active military service, which contains only a negative nexus medical opinion, and which fails to document any complaints of or treatment for the feet following his military discharge until over twenty-five years after his separation from the active duty in 1977.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a bilateral foot disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a bilateral foot disorder, to include stress edema of the feet, is not warranted.


ORDER

Entitlement to service connection for a bilateral foot disorder, to include stress edema of the feet, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


